Judgment, Supreme Court, New York County (Albert Williams, J.), rendered June 4, 1986, which convicted defendant, after jury trial, of two counts of robbery in the first degree, robbery in the second degree, and assault in the first degree, and sentenced him to four concurrent 3-to-9-year prison terms, unanimously reversed, on the law, and the case remanded for a new trial.
During the trial, at the conclusion of the charge but before the jury began its deliberations, the trial court, over defendant’s objection, distributed to the jurors 12 written copies of what it termed "the statutory law of the case” that it had earlier "read into the record.”
As the People concede, this written submission to the jury requires reversal, in light of the clear holding of the Court of Appeals that where defense counsel objects, it is improper for a trial court, after reciting its instructions orally, to distribute only certain portions of that charge in writing to the jury for use in its deliberations. (People v Owens, 69 NY2d 585.) Accordingly, we reverse and remand for a new trial. Concur— Asch, J. P., Rosenberger, Ellerin and Smith, JJ.